       Case 1:18-cv-01124-BAH Document 110-1 Filed 09/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM, and
GEORGIA LUKE, on behalf of themselves and          Civil Action No.: 1:18-cv-01124-BAH
all others similarly situated,
                                                   Chief Judge Beryl A. Howell
                   Plaintiffs,

       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.




                                    |PROPOSED| ORDER

       The Court GRANTS Plaintiffs’ Omnibus Motion as follows:

       (1) Corrected Versions of Plaintiffs’ Statement of Additional Material Facts and Counter-

Statement of Genuine Issues; the Declaration of Jason S. Rathod in Support of the Memorandum,

and confidential exhibits to the Declaration, namely Exhibits Q and DD, are accepted for filing,

to be maintained under seal by the Clerk of the Court, and deemed to replace the sealed versions

previously filed in error (see ECF Nos. 102, 105, 105-10, and 105-23, respectively);

       (2) The Clerk of the Court shall also maintain under seal Plaintiffs’ Unredacted

Memorandum, and confidential exhibits, which are all exhibits except Exhibits A, D, E, O, CC,

AAA, and CCC.


       IT IS SO ORDERED by this Court, this ______ day of ______________________.


                                                    ______________________________
                                                    Honorable Chief Judge Beryl A. Howell
